[Cite as In re A.P., 2016-Ohio-2993.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           FAYETTE COUNTY




IN THE MATTER OF:                                  :

                 A.P., et al.                      :      CASE NO. CA2015-12-023

                                                   :              DECISION
                                                                    5/16/2016
                                                   :

                                                   :



             APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                               JUVENILE DIVISION
                Case Nos. AND20140026, AND20140027, AND20140028



Kathryn Hapner, 127 North High Street, Hillsboro, Ohio 45133, for appellant

Jess C. Weade, Fayette County Prosecuting Attorney, Ryan Houston, 110 North Court
Street, Washington C.H., Ohio 43160, for appellee

Susan Wollscheid, P.O. Box 841, Washington C.H., Ohio 43160, guardian ad litem

Landis Terhune-Olaker, P.O. Box 895, Washington C.H., Ohio 43160, for mother



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Fayette County Court of Common Pleas, Juvenile Division, and upon a brief filed by

appellant's counsel.
                                                                      Fayette CA2015-12-023

       {¶ 2} Counsel for appellant, F.P., has filed a brief with this court pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court prejudicial

to the rights of appellant upon which an assignment of error may be predicated; (2) lists one

potential error "that might arguably support the appeal," Anders at 744, 87 S. Ct. at 1400; (3)

requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       PIPER, P.J., RINGLAND and HENDRICKSON, JJ., concur.